Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Receipt and entry of Applicant’s Amendment filed on 07/26/2021 is acknowledged. Claim 11 was amended.  Claims 1-20 remain pending in the application. 
Examiner’s Comments
35 USC 102/103
In light of the arguments and the Examiner’s amendment, the rejection of claims 1-20 is withdrawn.

Examiner Initiated Interview
Authorization for this examiner’s amendment was given in an interview with Marshall J. Brown (Reg. #44566) on July 1, 2019.
Examiner’s Amendment
An examiner’s amendment to the record is included below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

Claim 1
1. An exhaust system, comprising:

a turbocharger comprising a turbine housing fluidly coupled to the exhaust manifold; and
an exhaust pulse converter comprising a first portion integral to the exhaust manifold and a second portion integral to the turbine housing, the exhaust pulse converter structured to reduce engine pumping losses by reducing cross-talk of exhaust blowdown events from the engine and;
wherein the first portion of the exhaust pulse converter comprises a nozzle of the exhaust pulse converter.

Claim 2
2. The exhaust system of claim 1,

wherein the second portion of the exhaust pulse converter comprises a diffuser shows of the exhaust pulse converter.
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/E.B./Examiner, Art Unit 3746     

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746